DETAILED ACTION
	
Introduction
Claims 16-17 and 20-32 are pending. Claims 16, 27, 29, and 31 are amended. Claims 1-15 and 18-20 are previously cancelled. No claims are added. This Office action is in response to Applicant’s request for reconsideration after non-final rejection filed on 4/15/2021. 

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claims 16-17, 21-22, and 26-29 under 35 U.S.C. 103
Applicant argues that Barak merely teaches adaptively transmitting a data stream to a single client device. Applicant further suggest that Examiner may have ignored the requirement for transmitting a data stream to a plurality of client devices because this requirement was only in the preamble. However, Examiner respectfully disagrees for two reasons. First, to the extent the preamble of claim 1 suggests that a data stream is to be transmitted to a plurality of devices, this suggestion is clearly negated by the fact that the body of claim 1 recites a method of transmitting “at least one outgoing data stream… to a respective client device.” In other words, the method of claim 1 is broad enough to encompass a method that involves transmitting only one outgoing data stream to only one client device. Although claim 1 references a plurality of client devices, these client devices are only required by the method of claim 1 to the extent that the method of claim 1 requires the transmission of more than one outgoing data stream, which it clearly does not. 
Second, Barak teaches that the method of adaptively transmitting the video stream from the server to the client device is part of a “live or on-demand service” or a “TV service” provided by the server to the client. See par. 5-9. Barak further teaches that the server can provide such services to a “multiplicity of clients.” See par. 72. Lastly, Barak teaches that the server has a “client communication component 320 for transmitting information to one or more clients 308, including newly sent packets and packets retransmitted upon notifications from the client,” and “for receiving notifications from one or more clients regarding corrupted frames or missing packets” (emphasis added). See par. 77. One of ordinary skill in the art would appreciate that the “newly sent packets” are portions of video streams transmitted to the “one or more clients” from the server, and the “notifications” received from the “one or more clients” by the server are notifications regarding corrupted or missing frames of the video streams. 

Claim Rejections: 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 21-22, and 27-29 are rejected under 35 U.S.C. 102(a)(1) because they are anticipated by Barak (US 2015/0281306).
Regarding claims 16 and 29, Barak teaches a method of adaptively transmitting a data stream over an Internet Protocol (IP) network to a plurality of client devices, the method comprising: for at least one respective outgoing data stream, of the adaptively transmitted data stream, being transmitted to a respective client device of the plurality of client devices, analyzing 
Regarding claim 21, Barak teaches wherein said transmission strategy is provided by selecting a control scheme from a set of predetermined control schemes (The transmission strategy is selected from a set of at least three pre-determined transmission strategies, as discussed in the context of claim 1. See par. 13-14).
Regarding claim 22, Barak teaches wherein said step of analyzing is performed on a plurality of outgoing data streams associated with a plurality of nodes or a group of client devices (The system may be performed with respect to a plurality of video streams being sent to a plurality of clients, each of which receives a transmission strategy that is determined based on analysis of the packet loss and/or frame corruption notifications that it sends. See par. 72, 77).
Regarding claim 27, Barak teaches wherein said at least one data stream characteristic is at least one of packet loss patterns, and change in delays, of the received data stream (The system 
Regarding claim 28, Barak teaches wherein said transmission strategy comprises applying at least one of retransmission, FEC and ABR (The transmission strategy may comprise adjusting the transmission bitrate (ABR). See par. 14).

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 23-26, and 30-32 are rejected under 35 U.S.C. 103 because they are unpatentable over Barak, as applied to claims 16 and 22 above, in further view of Cloonan (US 9,197,559). 
Regarding claim 17, Barak does not teach wherein said transmission strategy is coordinated for said plurality of client devices. However, Cloonan teaches a streaming system whereby a central facility obtains information associated with a plurality of devices to coordinate a transmission strategy for the plurality of devices. See col. 4, ln. 64 - col. 5, ln. 56; col. 13, ln. 28-55.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barak so that the transmission strategy is coordinated for the plurality of clients because doing so can eliminate certain types of sub-
Regarding claim 23, Barak and Cloonan teach further comprising identifying groups of client devices utilizing at least one common network resource (Cloonan teaches that the central facility identifies devices in a service group that utilize shared network resources. See col. 7, ln 59-67. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barak to incorporate this feature for the reasons provided above with respect to claim 17).
Regarding claim 24, Barak and Cloonan teach further comprising identifying if a single client device is utilizing a specific base station/network resource (Cloonan teaches determining the number of devices connected to a home modem (i.e., base station) in order to determine a transmission strategy. See col. 5, ln. 5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barak to incorporate this feature for the reasons provided above with respect to claim 17).
Regarding claim 25, Barak and Cloonan teach wherein said group of client devices are connected to an aggregation network (Cloonan teaches that the devices in a service group may be connected to the central facility by a variable number of downstream channels that collectively provide a desired amount of bandwidth to the devices. See col. 3, ln. 38-50. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barak so that the plurality of clients are connected to the server via a plurality of channels because doing so allows a service provider to provide a desired amount of bandwidth to the plurality of clients by allocating an appropriate number of channels). 
Regarding claim 26, Barak and Cloonan teach wherein said group of client devices are handled by a common controller or edge server (Cloonan teaches that the devices in a service group are handled by the central facility. See col. 3, ln. 29-33. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barak to incorporate this feature for the reasons provided above with respect to claim 17).
Regarding claims 30-32, Barak and Cloonan teach wherein said transmission strategy is further based on at least one determined device capability (Cloonan teaches determining a transmission strategy based on the determined capabilities of the clients, such as the determined display size of the clients. See col. 10, ln. 53-55; col. 11, ln. 55-62. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barak so that it determines the device capabilities of the plurality of clients because doing so allows the system to select the transmission strategy as a function of the device capabilities of the plurality of clients).


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459